Case 1:19-cv-04216-ILG-PK Document 36-5 Filed 08/20/19 Page 1 of 3 PagelD #: 114

EXHIBIT “C”
Case 1:19-cv-04216-ILG-PK Document 36-5 Filed 08/20/19

Alan R. Ackerman

From: Kashmir Gill <kashmirgill@gillenergy.com>
Sent: Tuesday, July 30, 2019 8:24 AM

To: Alan R. Ackerman

Subject: Fwd: Karl

Kashmir S. Gill
President
Sid

fel
935 Route 34, Suite 3A
Matawan, NJ 07747
Phone:732-696-2201
Fax: 732-696-2202
Ice: kgill3
www.Gillenerey.com

---------- Forwarded message ---------

From: Paul Batista <batista007@aol.com>

Date: Wed, Jul 29, 2015 at 2:12 PM

Subject: Re: Karl

To: Kashmir Gill - JUS TV <kashmirgill(@jusbroadcasting.com>
Cc: Penny K Sandhu - JUS TV <penny@jusbroadcasting.com>

Later today or early tomorrow. Sincere apologies.
On Jul 29, 2015, at 12:04 PM, Kashmir Gill - JUS TV wrote:

Dear Friend,

Page 2 of 3 PagelD #: 115

We are still waiting for the red lined contract for Karl and a separate letter for his wife

2015-07-22 10:51 GMT-04:00 Paul Batista <batista007(@aol.com>:

Penny,

Here is the additional legal memorandum Karl's lawyers filed yesterday in response to the
opposition papers we filed last wee and which I re-sent to you because they inadvertently

omitted page 5; that problem has been completely rectified.

Kashmir S. Gill
Case 1:19-cv-04216-ILG-PK Document 36-5 Filed 08/20/19 Page 3 of 3 PagelD #: 116

tag

broadcasting

JUS Broadcasting Corp.

HOME OF 4 TV CHANNELS and ONE RADIO
Tel: 718 752-9290 / 718-PUNJABI

Fax: 718-752-9212

P.O.Box 3196, L..C. NY 11103

www, jusbroadcasting.com

 

JUIS

297 of J@S usw radeo

JUS Punjabi TV - The 1st American-Punjabi Channel
Ch 736 on DISH | Ch 1164 on Cablevision-io | Ch 1563 on TWC | Ch 1757 on Verizon FiOS | DISH World
Canada: Ch 822 on Bell Fibe 1 Ch 694 on Rogers Cable

JUS ONE TV - Television for the MIND, BODY & SOUL
Ch 741 on DISH

9X Tashan - No. 1 Music Channel
Ch 742 on DISH I DISH World

JUS 24x7 - Comedy Channel - Zara Hatt Ke
Ch 743 on DISH | DISH World

JUS Radio
Download FREE App on iPhone, Android
Also available on Shoutcast, tunein

The contents of this e-mail message and any attachments are confidential and are intended solely for addressee. The information
may also be legally privileged. This transmission is sent in trust, for the sole purpose of delivery to the intended recipient. If you have
received this transmission in error, any use, reproduction or dissemination of this transmission is strictly prohibited. If you are not the
intended recipient, please immediately notify the sender by reply e-mail or phone and delete this message and its attachments, if
any.
